By the Court.

Jenkins, J.,
delivering the opinion.
In the Court below, the Judge ordered a new trial on the ground that the verdict is not sustained by the evidence, and to this ruling the plaintiff excepts. ’
After a careful review of the evidence, we are not satisfied with the proof that the death of plaintiff’s slave was occasioned by the culpable negligence of the defendant, his agents or employees.
If it were so occasioned, there must be some evidence on that point not adduced on the trial, and as the effect of the judgment under review is not to conclude the rights of the parties, but to open the case for a re-hearing, we will not interfere with it.
This Court will not reverse a judgment of the Superior Court, granting a new trial on the ground that the verdict is contrary to the evidence, unless fully satisfied that such judgment is an improper interference with the province of the jury, that Court having facilities to form a right appreciation of the weight of evidence which this Court has not.
Let the judgment be affirmed.